UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCUS BROOKS and JOCELYN
SMITH,

                         Plaintiffs,                           ORDER

            -against -                                    19 Civ. 8043 (PGG)

OSM AVIATION, INC. and
NORWEGIAN AIR SHUTTLE ASA,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference previously scheduled for December 5,

2019 at 10:15 a.m. will now take place on December 12, 2019 at 10:45 a.m. in Courtroom 705

of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       December 2, 2019

                                                 SO ORDERED.



                                                 tel
                                                  :gr
                                                 United States District Judge
